             Case 3:19-cv-04753-AET-TJB DocumentPURCHASE
                                    TRANSCRIPT   29 Filed 04/01/19
                                                           ORDER Page 1 of 2 PageID: 1994
                                                            For Third Circuit Court of Appeals

      District Court    United States District Court for the District of New Jersey              Court of Appeals Docket No.
                                                                                                 District Court Docket No.     19-4753

  Short Case Title Defense Distributed et al. v. Grewal
  Date Notice of Appeal Filed by Clerk of District Court April 1, 2019

Part 1. (To be completed by party responsible for ordering transcript)                              NOTE: A SEPRATE FORM IS TO BE TYPED FOR
                                                                                                    EACH COURT REPORTER IN THIS CASE.
A. Complete one of the following and serve ALL COPIES:
      TRANSCRIPT:
             None                             Unnecessary for appeal purposes.
             Already on file in the District.Court. Clerk's office.
             This is to order a transcript of the proceedings heard on the date listed below from                                         (Court Reporter)
      (Specify on lines below exact date of proceedings to be transcribed). If requesting only partial transcript of the proceedings, specify exactly
      what portion or what witness testimony is desired.




      If proceeding to be transcribed was a trial, also check any appropriate box below for special requests; otherwise, this material will NOT be
      included in the trial transcripts.

           Voir dire;                                    Opening statemen of plaintiff                defendant
           Closing argument of plaintiff                 defendant
           Jury instructions                             Sentencing Hearings
           FAILURE TO SPECIFY IN ADEQUATE DETAIL THOSE PROCEEDINGS TO BE TRANSCRIBED, OR FAILURE TO
           MAKE PROMPT SATISFACTORY FINANCIAL ARRANGEMENTS FOR TRANSCRIPT, ARE GROUNDS FOR
           DISMISSAL OF THE APPEAL OR IMPOSITION OF SANCTIONS.
 B.    This is to certify that satisfactory financial arrangements have been completed with the court reporter for payment of the cost of the
       transcript. The method of payment will be:

                                                         Criminal Justice Act (Attach copy of CJA form 24)
                                                          Motion for transcript has been submitted to District Court Judge
                                                         Private Funds
 Signature                                                                           Date             April 1, 2019
               /s/ Daniel L. Schmutter
 Print Name Daniel L. Schmutter, Hartman & Winnicki, P.C.                          Counsel for      Plaintiffs
 Address       74 Passaic Street, Ridgewood, NJ 07450                              Telephone        (201) 967-8040


Part II.      COURT REPORTER ACKNOWLEDGEMENT (To be completed by the Court Reporter and forwarded to the Court of Appeals on the same
              day transcript order is received.)
       Date transcript order          Estimated completion date; if not within 30 days of date financial                       Estimated number
             received                 arrangements made, motion for extension to be made to Court of Appeals                        of pages


                                                        Arrangements for payment were made on
                                                         Arrangements for payment have not been made pursuant to FRAP 10(b)


                           Date                                       (Name of Court Reporter)                                     Telephone

Part III.     NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN THE DISTRICT COURT (To be completed by court reporter on date of
              filing transcript in District Court and notification must be forwarded to Court of Appeals on the same date.)
              This is to certify that the transcript has been completed and filed with the District Court today.
                  Actual Number of Pages                                      Actual Number of Volumes


                            Date                                                                     Signature of Court Reporter
                                                                                                                                         mmr20051003dgw
        Case 3:19-cv-04753-AET-TJB Document 29 Filed 04/01/19 Page 2 of 2 PageID: 1995
                                        INSTRUCTIONS FOR COMPLETING
                                         TRANSCRIPT PURCHASE ORDER


GENERAL INSTRUCTIONS



  PLEASE NOTE CAREFULLY:
          A TRANSCRIPT PURCHASE ORDER FORM MUST BE FILED WITH THE CLERK OF THIS COURT REGARDLESS OF WHETHER THERE
  ARE TRANSCRIPTS TO BE ORDERED, ALREADY ON FILE, OR OTHERWISE UNNECESSARY FOR APPEAL PURPOSES. CHECK APPROPRIATE
  BLOCK IN PART 1.A.

        A SEPARATE TRANSCRIPT PURCHASE ORDER FORM IS TO BE COMPLETED FOR EACH COURT REPORTER IN A CASE. THE NAME OF
    THE COURT REPORTER IS TO BE LISTED ON THE APPROPRIATE LINE UNDER PART 1 .A.



                            INSTRUCTIONS FOR ANYONE FILING A NOTICE OF APPEAL
   YOU HAVE TEN (10) DAYS AFTER FILING YOUR NOTICE OF APPEAL TO COMPLETE THIS FORM BY DOING
  THE FOLLOWING:
         A. Complete Part I.
         B. Contact each court reporter involved in reporting the proceedings to make arrangements for payment
         C. Send a Copy to each court reporter.
         D. Send a Copy to:
             U.S. Court of Appeals for the Third Circuit 601 Market Street, Room 21400 Philadelphia, PA 19106-1790
         E. File a Copy with the District Court.
         F. Send a Copy to appellee(s). Make additional copies if necessary.
         G. Retain a Copy for your files.
         H. If no transcripts are being ordered, there are none or are already on file then no copies are sent to court reporters.
            The other copies are to be distributed as outlined above.

       SHOULD SATISFACTORY ARRANGEMENTS FOR TRANSCRIPT PRODUCTION, INCLUDING
  NECESSARY FINANCIAL ARRANGEMENTS, NOT BE MADE WITHIN TEN DAYS (10) AFTER FILING YOUR NOTICE OF
  APPEAL, YOUR APPEAL CAN BE DISMISSED.

  PLEASE NOTE THAT IN FORMA PAUPERIS DOES NOT PROVIDE FREE TRANSCRIPTS.
  If you have further questions, contact the Clerk's Office, U.S. Court of Appeals for the Third Circuit at
  (215) 597-2995, or your Case Manager.
